Application for review of sentence imposed by the Superior Court, Judicial District of Tolland, Docket No. 5693.
Leo B. Flaherty, Esq., Defense Counsel for Petitioner.
Nina Rosen, Assistant State's Attorney, for the State.
Sentence Affirmed.
BY THE DIVISION: The petitioner entered pleas of Nolo Contendere to two counts of Risk of Injury. (Conn. Gen. Stat. Sec. 53-21). He was sentenced to concurrent sentences of ten (10) years, execution suspended after six (6) years, with probation for five (5) years. The total effective sentence was ten (10) years, execution suspended after five (5) years with probation to follow. The charges against the petitioner, who was sixty (60) years old at the time of sentencing, involve the sexual abuse of his two step-grand-daughters over a period of years. The younger girl was between the ages of four and seven and she stated that the petitioner regularly touched her vaginal area under her pajamas. The petitioner denies doing so.
The other child reported regular abuse between the ages of seven and ten years, which included vaginal penetration and one instance of oral-vaginal contact. The petitioner likewise denies these allegations. There were also reported threats to coerce silence by the older victim.
Petitioner's counsel quite ably pointed out to the sentencing Court, as well as to this Division, the positive factors about the petitioner, including his age, lack of criminal record, military service, his reputation in the community as evidenced by letters from people who knew him, and in general his status as a productive person in the community, as well as his efforts of self-help.
The sentencing Court was well aware of the positive factors and, indeed, commented on the regard with which CT Page 3899 people held petitioner.
These acts are, however, reprehensible and the Court must weigh the denunciatory and protective reasons for imposing a sentence. The children in this case, who were fully deserving of the petitioner's protection from harm, were in fact victimized by him. The emotional scars they must bear may well be life long and are totally unjustified.
Counsel suggests that the sentencing Court gave undue consideration to the victim's letter, however, a reading of the sentencing transcript indicates otherwise to the Review Division. It was certainly appropriate for the Court to consider the impact of the crime upon the victims.
The Division does not find the sentence unduly severe or inappropriate. It is affirmed.
Klaczak, J., Norko, J. and Barry, J., participated in this decision.